[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                      ________________________                  APR 13, 2009
                                                              THOMAS K. KAHN
                            No. 08-10859                          CLERK
                        Non-Argument Calendar
                      ________________________

                        Agency No. A79-495-182


DOMINGO PABLO JUAN MATEO,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 13, 2009)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
       Domingo Pablo Juan Mateo, a native and citizen of Guatemala, petitions for

review of the affirmance by the Board of Immigration Appeals (“BIA”) of the

Immigration Judge’s (“IJ”) decision denying asylum and withholding of removal.1

No reversible error has been shown; we deny the petition.

       Because the BIA affirmed the IJ’s decision without opinion, we review the

IJ’s decision as if it were the BIA’s. Sanchez Jimenez v. U.S. Attorney Gen., 492

F.3d 1223, 1231 (11th Cir. 2007) (citing 8 C.F.R. § 1003.1(e)(4)). We review

legal determinations de novo. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). Factual determinations are reviewed under the “highly deferential”

substantial evidence test; and we must “affirm the . . . decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(internal citation omitted). Therefore, a fact determination will be reversed only

when the record compels, instead of merely supports, a reversal. Alim v.

Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006).

       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-


       1
         The decision also denied relief under the United Nations Convention Against Torture
and Other Cruel, Inhuman, or Degrading Treatment or Punishment. But on appeal, Juan Mateo
does not offer argument on this claim; and thus, it is abandoned. See Sepulveda v. U.S. Attorney
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner abandons an issue by
failing to offer argument on that issue).
                                                 2
founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1286-87.

       Here, Juan Mateo sought asylum based on the acts of anti-government

guerillas against him and his family and testified to the following things: (1) in

1992, guerillas killed his father, who worked for the civil patrol and helped guard

the town where he lived; (2) when his father was killed, Guatemala was engaged in

a civil war with the guerillas; (3) the guerillas repeatedly destroyed his family’s

crops; (4) he had been hit once by the guerillas; and (5) after his father’s death,

Juan Mateo and his brother remained in Guatemala for two years before fleeing to

the United States.2

       The IJ concluded that Juan Mateo did not establish past persecution because

he never was harmed in Guatemala. The IJ also concluded that Juan Mateo did not

demonstrate an objectively reasonable well-founded fear of future persecution

because Guatemala no longer was at war with the guerillas, and no evidence

suggested that he would be singled out for persecution.3 On appeal, Juan Mateo


       2
         Juan Mateo did not state clearly under what protected ground he sought relief; but, based
on his testimony, it appeared to be political opinion.
       3
         The IJ concluded that Juan Mateo was statutorily eligible for asylum even though he
filed his application more than one year after his arrival in the United States because Juan Mateo
                                                  3
argues that he demonstrated past persecution and a well-founded fear of future

persecution based on the events that happened to him in Guatemala.

       We conclude that substantial evidence supports the IJ’s decision that Juan

Mateo did not demonstrate past persecution. We have explained that persecution is

an “extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation”; and “mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (citation and internal quotation

omitted).

       That the guerillas destroyed his family’s crops and hit Juan Mateo once are

insufficiently extreme to establish persecution. These events were isolated and

amounted to mere harassment; they did not infringe on Juan Mateo’s personal

safety as evidenced by his remaining in the same place for two years after his

father was killed. In addition, the death of Juan Mateo’s father does not

demonstrate persecution of Juan Mateo himself. To the extent that Juan Mateo

argues he suffered past persecution because of general war conditions, his

argument is unavailing. See Mazariagos v. U.S. Attorney Gen., 241 F.3d 1320,

1328 (11th Cir. 2001) (asylum eligibility does not extend to “anyone who fears the

general danger that inevitably accompanies political ferment and factional strife”).



was only 12-years-old when he came to the United States, and he filed his asylum application
within one year of turning 18.
                                              4
       We also conclude that substantial evidence supports the IJ’s conclusion that

Juan Mateo did not establish a well-founded fear of future persecution. To show a

well-founded fear of future persecution, Juan Mateo had to establish that his fear

both was “subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at

1289. “[T]he objective prong can be fulfilled . . . by establishing . . . that he . . .

has a good reason to fear future persecution.” Id. (internal quotation omitted).

Juan Mateo has shown no such good reason. His fear is based on acts by the

guerillas; but two years after he left Guatemala, the war between the guerillas and

the government ended. See Mazariagos, 241 F.3d at 1328 (concluding that

petitioner’s fear of Guatemalan guerillas was objectively unreasonable in the light

of changed circumstances resulting from the 1996 peace accords). In addition,

Juan Mateo remained in Guatemala for two years after his father was killed, kept

away from the country for over 10 years, and never indicated his involvement in

activities which would cause the guerillas to target him personally. See id. at

1327-28. And he testified that his mother continues to live in Guatemala

unharmed. See Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1259 (11th Cir. 2006)

(indicating that a claim of well-founded fear is undercut when the alien has family

living in the country without incident). Thus, Juan Mateo offered no evidence

indicating that he will be singled out for persecution if returned to Guatemala,



                                             5
either because of political opinion or his Mayan ancestry.4

       Because substantial evidence supports the IJ’s decision, we affirm the denial

of asylum. Juan Mateo’s failure to establish eligibility for asylum forecloses his

eligibility for withholding of removal. See Forgue, 401 F.3d at 1288 n.4.

       PETITION DENIED.




       4
         The government argues that we have no jurisdiction to consider Juan Mateo’s claim that
he faces future persecution based on his membership in a particular social group, the Mayan
indigenous people, because he did not exhaust this claim before the BIA. But Mateo argued the
core issue of whether he had a well-founded fear based on the guerillas’ acts before the BIA.
See Montano Cisneros v. U.S. Attorney Gen., 514 F.3d 1224, 1229 n.3 (11th Cir. 2008) (the
jurisdictional bar only applies if petitioner fails to raise the “core issue” at the administrative
level).
                                                     6